       Case 8:21-cv-01420-TPB-CPT Document 1-1 Filed 06/11/21 Page 1 of 10 PageID 4

Filing# 126221235 E-Filed 05/05/2021 01:48:28 PM




                   IN THE COUNTY COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                                IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                           SMALL CLAIMS DIVISION




         Madlena Pape


                   Plaintiff,                                Case No.:


                   v.

                                                             Ad Damnum: $2,000 + Fees and Costs
         Capio Partners, LLC


                                                                    JURY TRIAL DEMANDED
                   Defendant.




                                 COMPLAINT AND DEMAND FOR JURY TRIAL


               COMES NOW the Plaintiff, Madlena Pape ("Ms. Pape"), by and through her attorneys,


        Seraph Legal, P.A., and complains of the Defendant, Capio Partners, LLC ("Capio") stating as


        follows:



                                          PRELIMINARY STATEMENT


               1.         This is an action brought by Ms. Pape against Capio for violations of the Fair Debt


        Collection Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA") and the Florida Consumer


        Collection Practices Act, Section 559.55, et seq., Florida Statutes ("FCCPA").




                                           JURISDICTION AND VENUE


               2.         Subject matter jurisdiction arises under the FDCPA, 15 U.S.C. §1692k(d), the


        FCCPA, § 559.77(1) Florida Statutes, and Section 34.01, Florida Statutes.




                                                     Page 1 of 10
Case 8:21-cv-01420-TPB-CPT Document 1-1 Filed 06/11/21 Page 2 of 10 PageID 5




        3.      Capio is subject to the provisions of the FDCPA an FCCPA and to the jurisdiction


 of this Court, pursuant to Section 48.193, Florida Statutes.


        4.      Venue is proper in Hillsborough County, Florida, because the acts complained of


 were committed and / or caused by the Defendants within Hillsborough County.


                                              PARTIES


                                              Ms. Pape


        5.      Ms. Pape is a natural person residing in Seffner, Hillsborough County, Florida, and


 a Consumer as defined by the FDCPA, 15 U.S.C. §1692a(3), and the FCCPA, Section 559.55(8),


 Florida Statutes.


                                               CAPIO


        6.      Capio is a Texas limited liability company, with an address of 2222 Texoma


 Parkway, Suite 150, Sherman, TX 75090.


        7.      Capio is registered to conduct business as a foreign limited liability company in the


 state of Florida, where its Registered Agent is CT Corporation System, 1200 S. Pine Island Rd.,


 Plantation, FL 33324.


        8.      Capio is a Debt Collector within the meaning of the FDCPA, 15 U.S.C. § 1692a(6),


 and the FCCPA, Section 559.55(7), Florida Statutes, in that it uses instrumentalities of commerce,


 including postal mail, telephone, the internet, and/or e-mail, interstate and within the State of


 Florida, for their businesses, the principal purposes of which are the collection of debts, and/or it


 regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be


 owed or due another.


        9.      Capio is licensed as a Consumer Collection Agency ("CCA") by the Florida Office


 of Financial Regulation, holding license number CCA0900462.



                                             Page 2 of 10
Case 8:21-cv-01420-TPB-CPT Document 1-1 Filed 06/11/21 Page 3 of 10 PageID 6




                                      FACTUAL ALLEGATIONS

         10.        Around October and December 2018, Ms. Pape's minor son required emergency


 medical treatment at Brandon Regional Hospital.


         11.        Brandon Regional Hospital later claimed Ms. Pape incurred a medical debt of for


 charges not covered by insurance (the "Debt").


         12.        Around June 2020, Brandon Regional Hospital assigned the debt to Capio for


 collection.


         13.        Upon receiving placement of the Debt, Capio sent several collection letters to Ms.


 Pape, including one dated June 8, 2020. SEE PLAINTIFF'S EXHIBIT A.


         14.        Rather than prepare and mail a collection letter on its own, Capio sent information


 to a commercial mail house called CompuMail in Concord, California ("mail house").


         15.        Capio disclosed to CompuMail:


               a.   Ms. Pape's status as a debtor,


               b.   The amount alleged as owed to Brandon Regional Hospital,


               c.   the fact the Debt concerned medical treatment for her minor son,


               d.   the full name of her minor son,


               e.   two dates in 2018 Ms. Pape's minor son received medical treatment,


               f.   the original account number relating to the debt, and


               g.   other highly personal pieces of information.


         16.        CompuMail then populated some or all of this information into a pre-written


 template, printed, and mailed the letter from California to Ms. Pape's residence in Florida. Id.


         17.        The term Communication is defined in the FDCPA, 15 U.S.C. §1692a(3), as "the


 conveying of information regarding a debt directly or indirectly to any person through any
                                   j


                                               Page 3 of 10
Case 8:21-cv-01420-TPB-CPT Document 1-1 Filed 06/11/21 Page 4 of 10 PageID 7




 medium," which includes sending an electronic file containing information about Ms. Pape's


 purported debt to a mail house.


         18.       Capio's communication to CompuMail was in connection with the collection of a


 Debt since it involved disclosure of the Debt to a third-party with instructions to produce a


 collection letter and mail it to Ms. Pape, the consumer, with the objective that the correspondence


 would motivate the consumer to pay some or all of the alleged Debt.


         19.      CompuMail is a distinct entity not owned by Capio.


         20.      CompuMail is not a consumer reporting agency as referenced in 15 U.S.C. §


 1692c(b).


         21.      CompuMail is not an attorney as referenced in 15 U.S.C. § 1692c(b).


         22.      Ms. Pape never consented to having her personal and confidential information,


 concerning the Debt or otherwise, shared with any mail house.


         23.       1 5 U.S.C. § 1 692c(b) states that:


               "Except as provided in section 1692b of this title, without the prior consent of the
               consumer given directly to the debt collector, or the express permission of a court of
               competent jurisdiction, or as reasonably necessary to effectuate a post judgment
               judicial remedy, a debt collector may not communicate, in connection with the
               collection of any debt, with any person other than the consumer, his attorney, a
               consumer reporting agency if otherwise permitted by law, the creditor, the attorney of
               the creditor, or the attorney of the debt collector." (emphasis added).


        24.       The mail house used by Capio as part of its debt collection effort against Ms. Pape


 does not fall within any of the categories listed within 15 U.S.C. § 1692c(b).


        25.       Due to Capio's communication to this mail house, information about Ms. Pape,


 including her name, balance supposedly owed, her son's name and treatment dates, and the amount


 she supposedly owes as a result, are all within possession of a third party not expressly listed within


 15 U.S.C. § 1692c(b).


                                                Page 4 of 10
Case 8:21-cv-01420-TPB-CPT Document 1-1 Filed 06/11/21 Page 5 of 10 PageID 8




        26.     If a debt collector "conveys information regarding the debt to a third party - informs


 the third party that the debt exists or provides information about the details of the debt - then the


 debtor may well be harmed by the spread of this information." Brown v. Van Ru Credit Corp., 804


 F.3d 740, 743 (6th Cir. 2015).


        27.     Communications from debt collectors to mail houses are not exempt from the


 provisions of 1692c(b) and are "in connection with" the collection of a debt. See Hunstein v.


 Preferred Collection & Mgmt. Servs., No. 19-14434 (11th Cir. Apr. 21, 2021)


        28.     Capio devised this strategy of communicating to a third-party mail house so that it


 could churn out more collection letters than if it kept all of the work "in house."


        29.     This mail house strategy allowed Capio to generate more profit and gain an


 advantage over competitors.


        30.     In reckless pursuit of these business advantages, Capio disregarded the known,


 negative effects that disclosing sensitive medical information to an unauthorized third party would


 have on a consumer.


        31.     Capio's unauthorized and prohibited communications caused Ms. Pape, a consumer


 who highly values her privacy, significant emotional distress since her confidential, legally


 protected medical and personal information had been unlawfully disseminated to third parties.


        32.     Ms. Pape has hired the aforementioned law firm to represent her in this matter and


 has assigned her right to fees and costs to such firm.



                                              COUNT I
                                  VIOLATIONS OF THE FDCPA


        33.     Ms. Pape adopts and incorporates paragraphs 1 - 32 as if fully stated herein.




                                             Page 5 of 10
Case 8:21-cv-01420-TPB-CPT Document 1-1 Filed 06/11/21 Page 6 of 10 PageID 9




        34.      Capio violated 15 U.S.C. § 1692c(b) when it disclosed information about Ms.


 Pape's purported St. Joseph's Hospital debt to an unauthorized third-party mail house and the


 employees of that mail house in connection with the collection of the Debt.


        35.     Capio violated 15 U.S.C. § 1692f by using unfair means in connection with the


 collection a debt, to wit, knowingly disclosing sensitive payment, transaction, and personal


 information about Ms. Pape to third parties not expressly authorized under the FDCPA.


        36.     Capio's conduct renders it liable for the above-stated violations of the FDCPA, and


 Ms. Pape is therefore entitled to statutory damages not to exceed $1,000 as well as other relief.


        37.     Capio intentionally made these communications in order to gain an advantage over


 other debt collectors and generate additional profits.


        WHEREFORE, Ms. Pape respectfully requests this Honorable Court enter judgment


 against Capio for:


        a.      Statutory damages of $1,000.00, pursuant to 15 U.S.C. §1692k(a)(2)(A);


        b.      Unspecified actual damages, pursuant to 15 U.S.C. § 1 692k(a)(2)(A);


        c.      Reasonable costs and attorneys' fees pursuant to 15 U.S.C. §1692k(a)(3); and,


        d.      Such other relief that this Court deems just and proper.



                                              COUNT II
                                   VIOLATION OF THE FCCPA


        38.     Ms. Pape adopts and incorporates paragraphs 1 - 32 as if fully stated herein.


        39.     Capio   violated   Section   559.72(5),   Florida   Statutes,   when   it disclosed   to


 CompuMail, a third party, information that would affect Ms. Pape's reputation, specifically details


 about her son's medical issues, treatment dates and purported unpaid bills. Capio was aware that




                                             Page 6 of 10
Case 8:21-cv-01420-TPB-CPT Document 1-1 Filed 06/11/21 Page 7 of 10 PageID 10




 there was no legitimate business need to convey this information, since Capio could easily have


 prepared and mailed the letter itself without any need to disclose the information to a third party.


        40.        Instead, Capio intentionally decided to disclose this information to the California


 mail house as part of its debt collection effort against Ms. Pape because it allowed Capio to gain a


 competitive advantage over the competition through increased profit margins.


        41.        Capio' s conduct renders them liable for the above-stated violations of the FCCPA,


 and Ms. Pape is therefore entitled to statutory damages not to exceed $1,000 as well as other relief.


        WHEREFORE, Ms. Pape respectfully requests this Honorable Court enter judgment


 against Capio for:


              a.   Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida Statutes;


              b.   Unspecified actual damages pursuant to Section 559.77(2), Florida Statutes;


              c.   Injunctive   relief   preventing   the   Defendants    from   making   any   further


                   communications to the unauthorized third party when attempting to collect a


                   consumer debt.


              d. Reasonable costs and attorneys' fees pursuant to Section 559.77(2), Florida


                   Statutes; and,


              e.   Such other relief that this Court deems just and proper.




                                     DEMAND FOR JURY TRIAL


        Ms. Pape hereby demands a jury trial on all issues so triable.


 Respectfully submitted May 5, 2021, by:


                                                       SERAPH LEGAL, P.A.
                                                       /s/ Thomas M. Bonan
                                                       Thomas M. Bonan, Esq.
                                                       FL Bar #: 118103


                                                Page 7 of 10
Case 8:21-cv-01420-TPB-CPT Document 1-1 Filed 06/11/21 Page 8 of 10 PageID 11




                                       TBonan@SeraphLegal.com
                                        1614 N. 19th St
                                       Tampa, FL 33605
                                       Tel: 813-321-2347
                                       Fax: 855-500-0705
                                       Counselfor Plaintiff




                                 Page 8 of 10
Case 8:21-cv-01420-TPB-CPT Document 1-1 Filed 06/11/21 Page 9 of 10 PageID 12




                                                                                         EXHIBIT A
                                 Collection Letter sent to Plaintiff via Mail House


                                                                                                                REDACTED
                                                       00                                                                             11
                                                                                    n
                                                                                                                                                              a           [sElBl

                  •         p *a ~r -.T n 'e                               . I • ,seereverse •;                             SEE REVERSE                           |          $650.39 '•
                          ' 2222 -TexomaPkyvy.Ste 150                          .'                           -          .
                                ' -Shetrtan.TX 75090 . ..                  ,        ''              •                                                                     June 8, 2020                        .
                                                                                                                                                                                           K '   / 1.    .




                                                                                              • NOTICE OF DEBT                .


                                WHAT IS THIS ABOUT?
                                The above accounts, owed to Brandon Regional Hospital are past due. Capio Partners has been
                                contracted to collect the outstanding balance. Payments and questions should be directed to Capio
          .                     Partners to ensure prompt service and credit

                                WHAT YOU CAN DO?                                                                                                                                                                                   f
                                we'.'dfe reasonable'peopldTb'deai with and we know that'timeS^are tough: However", w'a need your.'* - j
                           ' assistance to help you resolve these accounts. Remember, to ensure prompt service and .credit,                                                                                                        •
                                inquiries or payments should be made directly to. Capio Partners.                                                     ,       '                                   .                                ;
                                                          '                                                                           '           •                   •    • " t       T                                           '
                                Office hours are Monday through Thursday BAM to 7PM, Friday 8AM to 5PM and Saturday 8AM to
                                NOON, Central Time. You may contact us toll-free at 888-887-6705. We. offer several payment
                                options. We can take your payment information over the phone.or you may mail a check directly to our
                                office or pay your accounts online. You will need this letter for reference in order to pay your accounts
                           . online.                                                 • ' .              .                             '                                          ' .                    - '                    '

                          . Sincerely, '         " : "
                                Capio Partners, LLC 1 -


                                                                                                                                          r   > , r



                                                                  r
                                                                                                                                                                                                                  ,   /




                                                      httDs://madlenabaueorouiev331 69dO.revexDre3s.com ' .
                                                      PASSWORD: 11 EF625                                                                      .


                                                                  *            ' ,;*9auuti firtom Pe-dlan and Ratu-n VWft Payirant—


              -            DEPT373 '          6203863320067
                      .    PO BOX 41 15
                           CONCORD CA 04524                                                                                Reference #:|iB85SatiS
                                                                                                                   .       Account #:-E6BEaH»(                               -
                           ihoitrim nb iia iDiaitil mi nrn iiinam a{ID he
                                     •    •      .            •       •-                 ,-f> - »
                                                                                                                           iBalance Due: 5650.39                                                                              J

                           RETURN SERVICE REQUESTED               '-


                                                                                                                                                                                           ''' A V v.1
                                                                                                                                                      t"» •                                 \ • -i .                      J'- 'i
                            .    -
                                         REDACTE                           I
                                                                                                                Capio Partners LLC                                                                                             V


                                                                           I                                    P. O. Box 1378
                                                                                                                Sherman, TX 75091                         •




                                               • '<                                                                                           TTtCMCHTQ-Q«oa>\ae70SWae50W-A6r




                                                                                             Page 9 of 10
Case 8:21-cv-01420-TPB-CPT Document 1-1 Filed 06/11/21 Page 10 of 10 PageID 13




                  1


                                                                                                                                                  :



                       Unless you notrfy this office within 30 days after receiving this notice that you dispute the validity of
                       this debt or any'portion thereof; this office will assume this debt is valid, if you notify this office in
                        writing within SO- days from receiving this notice that you dispute the validity of this debt or any
                        portion thereof, this office will obtain verification of the debt or obtain a copy of a judgment and mail
                        you a copy of such judgment or verification. If you request this office in wilting within 30 days after
                                                                                                                                                  i
                        receiving this notice this office will provide you with the name and address of the original creditor, if
                       different from the current creditor.                                                                     .

                        This is an attempt to collect a debt. Any information obtained will be used for that purpose. This
                      . communication is from a debt collector. Calls to or from this company may be monitored and/or
                        recorded for quality assurance purposes.                           .




                                                                                                                 .




          [




                       Account f)            •    Date of Service   •   -               Amount
                      SiafE                       laaii         3                                                                        .-i
                                     1
                                                                                                                                          ;



              '
                                                                                                                       :    i




                                                                                                                 :v




                       CHECK ONE: .J             ; [®®] mastercard'                       VISA

                      . ACCOUNT NUMBER                          "                             EXP DATE _

                       CARDHOLDER NAME                    '
                                                                                                 ••v:
                       CARDHOLDER SIGNATURE

                                                                            AMOUNT OF PAYMENT $
                                                                                                                                              !

                                                                                                                                              I

                                                                                                                                           !
                                         v
                                                                                                    THCWCW.C-Oe06-f38TO5S225-00487-437




                                                              Page 10 of 10
